              Case 2:20-cv-00415-RSM Document 12 Filed 05/18/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARK ALLEN FAGIN,

 9                              Petitioner,                CASE NO. 2:20-cv-00415-RSM-BAT

10           v.                                            ORDER OF DISMISSAL

11   STATE OF WASHINGTON,

12                              Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The habeas petition is dismissed with prejudice and issuance of a certificate of

18   appealability is denied. Plaintiff’s motions for exhaustion and to show cause are denied.

19          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

20   Tsuchida.

21

22

23




     ORDER OF DISMISSAL - 1
            Case 2:20-cv-00415-RSM Document 12 Filed 05/18/20 Page 2 of 2



 1

 2         Dated this 18th day of May, 2020.

 3

 4

 5                                             A
                                               RICARDO S. MARTINEZ
 6                                             CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
